Weldon, J.,
delivered the opinion of the court:
It is conceded that the facts of this case are legally identical with the facts in the case of Hannum, reported in 19 O. Cls. E., 516 j but we are asked to reconsider the principles of law announced in that decision. The Assistant Attorney-General for his argument relies on the very able letter of the Hon. W. W. Upton, Second Comptroller, addressed to the Secretary of the Treasury, in which a different theory of the law is sought to be maintained than the one announced in the case reported in the nineteenth volume. We have carefully considered the question in the light of the argument as presented in this case, but do not find a sufficient reason to alter the rule of law determined in the Hannum Case. It is the opinion of the court that the claimant is entitled to recover the sum of $321.44, and for that amount a judgment will be entered.